09/28/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   May 17, 2022 Session

                      BILL CHARLES v. DONNA MCQUEEN

               Appeal from the Chancery Court for Williamson County
                     No. 21CV-50119 Michael Binkley, Judge
                      ___________________________________

                             No. M2021-00878-COA-R3-CV
                         ___________________________________

This case involves a lawsuit alleging claims of defamation and false light arising from an
online review. In response to the lawsuit, the defendant filed a petition under the Tennessee
Public Participation Act to dismiss the lawsuit. The trial court ultimately granted the
petition and dismissed the case. For the reasons stated herein, we affirm in part and reverse
in part.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                 Affirmed in Part, Reversed in Part, and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

Eric W. Smith and Paul J. Krog, Brentwood, Tennessee, for the appellant, Bill Charles.

Ronald G. Harris, William T. Ramsey, and William J. Harbison, II, Nashville, Tennessee,
for the appellee, Donna McQueen.

                                           OPINION

                        BACKGROUND AND PROCEDURAL HISTORY

       Bill Charles (“Plaintiff”) is a real estate professional who, as part of his career, offers
assistance to real estate development projects. One of Plaintiff’s clients, Freehold
Communities, is the developer of Durham Farms, a large residential community in
Hendersonville, Tennessee. Donna McQueen (“Defendant”) is a resident of the Durham
Farms community.

       The dispute in this matter arose from a now-deleted online review Defendant posted
regarding Freehold Communities, which also mentioned Plaintiff. Defendant’s review was
as follows:

       Buyer Beware! Freehold Communities is nothing but bait and switch. I have
       lived here three years with multiple changes to our development which is
       supposed to be all about community and connectedness. Bill Charles,
       especially, uses misleading tactics to lure in home buyers only to deceive
       them. A rental section within our community is not what any of us signed
       up for. Zero star rating for Freehold.

This review was posted in September of 2020. On January 27, 2021, Plaintiff filed a
“Complaint” against Defendant in the Chancery Court of Williamson County, Tennessee.
In his complaint, Plaintiff alleged claims of defamation and false light against Defendant
and requested compensatory damages in excess of $100,000.00 and punitive damages in
excess of $200,000.00. On March 4, 2021, Defendant filed her “Petition to Dismiss
Plaintiff’s Complaint Under the Tennessee Public Participation Act.” In her petition,
Defendant set forth two separate reasons as to why Plaintiff’s suit against her should be
dismissed: (1) Defendant’s review was not defamatory as a matter of law because it was
either constitutionally protected speech or “permissible hyperbole” and (2) Plaintiff cannot
prove that the review was posted with “actual malice.”

       The matter was heard by the trial court on May 13, 2021, after which a
“Memorandum and Order” was entered on July 6, 2021. In its order, the trial court first
addressed whether Defendant had met her burden in demonstrating that Plaintiff’s legal
action against her was “based on, relate[d] to, or [was] in response to that party’s exercise
of the right to free speech, right to petition, or right of association.” Ultimately, the trial
court determined that Defendant met her burden in showing that this litigation was indeed
in response to her exercise of free speech. In so doing, the trial court determined that,
pursuant to the Tennessee Public Participation Act (“TPPA”), her statements constituted a
“matter of public concern” in that they pertained to a “good” in the marketplace.
Accordingly, the burden then shifted to Plaintiff to show a prima facie case for each
essential element of both his defamation and false light claims.

        Concerning Plaintiff’s defamation claim, the standard to which Plaintiff was to be
held depended upon his status. If Plaintiff was to be considered a private citizen, the
negligence standard would apply; however, if it was determined that the allegedly
defamatory statement involved a public controversy and Plaintiff was either a public
official or a public figure, the actual malice standard would apply. Lewis v. NewsChannel
5 Network, L.P., 238 S.W.3d 270, 296 (Tenn. Ct. App. 2007), abrogated on other grounds
by Burke v. Sparta Newspapers, Inc., 592 S.W.3d 116 (Tenn. 2019); see also Hibdon v.
Grabowski, 195 S.W.3d 48, 58 (Tenn. Ct. App. 2005) (providing that the actual malice
standard does not apply unless it is determined that the party alleging defamation is a public
figure). The trial court determined that because Plaintiff “intentionally and voluntarily
engaged with both the public and the media concerning the development of Durham
                                             -2-
Farms,” he was a “limited-purpose public figure” in the context of this matter. Specifically,
it noted that “in consideration of the totality of the circumstances surrounding this dispute,
the Court finds [Plaintiff] has voluntarily placed himself into a position of prominence with
respect to the limited issue of the development of Durham Farms.” As such, Plaintiff was
then charged with establishing a prima facie case that Defendant’s statement was
defamatory and, according to the trial court, made “with the knowledge that the statement
was false and defaming to [Plaintiff], or with reckless disregard for the truth or falsity of
the statement.” In its analysis, the trial court determined that Defendant did, in fact, publish
a defamatory statement. However, upon determining that Plaintiff had not established a
prima facie case of the actual malice element, the trial court concluded that Plaintiff failed
to establish a prima facie case of defamation.

        Regarding Plaintiff’s false light claim, the trial court noted that the actual malice
standard would be applicable to false light claims involving public figures or a matter of
public concern. See West v. Media Gen. Convergence, Inc., 53 S.W.3d 640, 648 (Tenn.
2001). As Plaintiff was previously determined to be a limited-purpose public figure, the
trial court applied the actual malice standard. Accordingly, Plaintiff had the burden of
establishing a prima facie case for false light in showing that Defendant gave publicity to
him, that the publicity placed him in a false light, that the false light was highly offensive
to a reasonable person, and that Defendant acted with actual malice. The trial court
ultimately determined that Plaintiff met his burden in showing the publicity, that
Defendant’s statement had placed him in a false light, and that this light would be highly
offensive to a reasonable person. However, the trial court determined that Plaintiff had not
established a prima facie case for actual malice and, therefore, did not establish a prima
facie case for false light.

        Accordingly, the trial court dismissed Plaintiff’s case. This appeal followed.

                                         ISSUES PRESENTED1

       Plaintiff raises several different issues for our review on appeal, which we have
restated and condensed as follows:

        1. Whether the trial court erred in determining that Plaintiff was a limited-
           purpose public figure.
        2. Whether the trial court erred in considering certain evidence in its disposition.


        1
          In her brief on appeal, Defendant requests that, in the event of an affirmation of the trial court,
this Court remand for a determination of the proper amount of reasonable attorneys’ fees incurred in this
appeal. However, Defendant failed to expressly raise this as an issue in her brief. Defendant’s failure to
properly identify this issue is in direct noncompliance with Rule 27(a)(4) of the Tennessee Rules of
Appellate Procedure. Accordingly, we conclude that Defendant has waived this claim on appeal. See Bean
v. Bean, 40 S.W.3d 52, 54-55 (Tenn. Ct. App. 2000).
                                                   -3-
       3. Whether the trial court erred in finding that Plaintiff had failed to establish that
          Defendant acted with actual malice in making her statements.
       4. Whether the trial court erred in applying the Tennessee Public Participation
          Act to the case on the premise that real estate constitutes a “good” within the
          meaning of the Act.

                                         DISCUSSION

         The TPPA was designed to “encourage and safeguard the constitutional rights of
persons to petition, to speak freely, to associate freely, and to participate in government to
the fullest extent permitted by law and, at the same time, protect the rights of persons to
file meritorious lawsuits for demonstrable injury.” Tenn. Code Ann. § 20-17-102. Also
known as Tennessee’s version of an anti-SLAPP2 statute, the TPPA is designed to
“discourage[] and sanction[] frivolous lawsuits and permits the early disposition of those
cases before parties are forced to incur substantial litigation expenses.” Todd Hambridge
et al., Speak Up., 55 Tenn. B.J. 14, 15 (2019).

        “The TPPA provides relief for parties who partake in protected activity constituting
either the exercise of the right of association, the exercise of the right of free speech, or the
exercise of the right to petition.” Doe v. Roe, 638 S.W.3d 614, 618 (Tenn. Ct. App. 2021)
(citing Tenn. Code Ann. §§ 20-17-104(a), 20-17-105). If a petitioning party under the
TPPA “makes a prima facie case that they have participated in protected activity under the
TPPA, the court may then dismiss the action against them, ‘unless the responding party
establishes a prima facie case for each essential element of the claim in the legal action.’”
Id. (emphasis added) (quoting Tenn. Code Ann. § 20-17-105(a),(b)).

                   Whether the Trial Court Erred in Applying the TPPA

        Although Plaintiff sets forth numerous arguments as to the impropriety of the trial
court’s ruling, we elect to first address Plaintiff’s contention that the trial court erred in
finding that the TPPA was applicable to the present case. Specifically, Plaintiff maintains
that the trial court incorrectly determined that Defendant’s statements constituted a “matter
of public concern” by reasoning that they pertained to a “good” in the marketplace. See
Tenn. Code Ann. § 20-17-103.

        As previously noted, the TPPA is designed to protect a party’s actions provided that
they have participated in protected activity under the statute. Specifically, the TPPA
provides protection for individuals who, among other things, partake in the exercise of the
right of free speech. Tenn. Code Ann. § 20-17-104(a). As statutorily defined by the TPPA,
an “exercise of the right of free speech” means “a communication made in connection with

       2
        “SLAPP” serves as an acronym for “strategic lawsuit against public participation.” Todd
Hambridge et al., Speak Up., 55 Tenn. B.J. 14, 15 (2019).
                                              -4-
a matter of public concern that falls within the protection of the United States
Constitution or the Tennessee Constitution.” Tenn. Code Ann. § 20-17-103(3) (emphasis
added). The TPPA goes on to provide that a “matter of public concern” includes issues
pertaining to: “(A) Health or safety; (B) Environmental, economic, or community well-
being; (C) The government; (D) A public official or public figure; (E) A good, product, or
service in the marketplace; (F) A literary, musical, artistic, political, theatrical, or
audiovisual work; or (G) Any other matter deemed by a court to involve a matter of public
concern.” Tenn. Code Ann. § 20-17-103(6). In her petition, Defendant maintained that her
statements at issue pertained to community well-being and goods, products, or services in
the marketplace. Ultimately, in its order, the trial court determined that her statements
“contemplate[d] issues related to the sale of homes by Freehold Communities,” which it
found to fall within the statutory definition of a “matter of public concern” as a statement
relating “to the sale of goods in the marketplace.”

      Regardless of the propriety of the trial court’s specific finding that Defendant’s
statements related to the sale of a “good” in the marketplace, we disagree with Plaintiff’s
argument that the trial court erred in finding that the TPPA was applicable to the present
case. Specifically, we agree with Defendant that her statements pertain to “community
well-being” under the statute. In making this determination, we take largely the same
approach this Court took in Doe v. Roe, 638 S.W.3d 614 (Tenn. Ct. App. 2021), wherein
we were tasked with interpreting certain statutory terms coming under the purview of a
“matter of public concern.” In that case, we stated as follows:

       In interpreting a statute, “[w]hen the language within the four corners of the
       statute is unambiguous, the legislative intent must be derived from the
       statute’s face.” Thus, we shall apply the “natural and ordinary meaning” to
       the language of a statute, unless there exists ambiguity requiring further
       clarification. Because certain words used to define a “matter of public
       concern” are not expressly defined themselves, we “look to [their] usual and
       accepted meaning from sources of common usage.”

Id. at 619-20 (internal citations omitted). Similarly here, we will again apply the “natural
and ordinary meaning” to language contained in the TPPA. Specifically, we are concerned
with the meaning of “community well-being” as it pertains to a “matter of public concern.”
Although “community well-being” itself is not expressly defined, Black’s Law Dictionary
defines “community” as: (1) “A neighborhood, vicinity, or locality” and (2) “A society or
group of people with similar rights or interests.” Black’s Law Dictionary 338 (10th ed.
2014). Moreover, although Tennessee does not appear to have any guiding case law
concerning this interpretation as it relates to the TPPA, we again, as we did in Doe, look to
other courts for guidance, including those that have interpreted near identical provisions
concerning their states’ anti-SLAPP statutes. Primarily, we note that several Texas courts
have taken the position that neighborhoods, including those with a homeowner’s
association (“HOA”), are considered to be communities implicated in the notion of
                                               -5-
“community well-being.” For example, in the case of Adams v. Starside Custom Builders,
LLC, 547 S.W.3d 890 (Tex. 2018), a real estate developer brought a defamation action
against a homeowner and his wife, alleging business disparagement and defamation. Id. at
892-94. Specifically at issue were certain purported defamatory statements made by the
defendant in a blog concerning the plaintiff’s alleged prior criminal history and complaints
about the plaintiff’s work in the defendant’s neighborhood. Id. at 893. The defendant filed
a petition under Texas’s version of an anti-SLAPP law. Id. at 893-94. On appeal, the Texas
Supreme Court determined that the defendant’s communications were a “matter of public
concern” as they pertained to the “community well-being.” Id. at 896. Specifically, it found
that “in the context of a small residential community like Normandy Estates, any allegation
of malfeasance and criminality by the developer and the HOA likely concerns the well-
being of the community as a whole. HOAs wield substantial, quasi-governmental powers
in many neighborhoods.” Id. A California Court of Appeals panel dealt with a similar
issue in Damon v. Ocean Hills Journalism Club, 85 Cal. App. 4th 468 (Cal. Ct. App. 2000),
where a former HOA manager brought a defamation action against certain HOA members
who had authored articles that were critical of his performance as a manager, the publisher
of a community newsletter in which the articles appeared, and members of the HOA’s
board of directors who had previously been critical of his performance at board meetings.
Id. at 471. The defendants filed a motion to strike the complaint under California’s anti-
SLAPP statute. Id. In affirming the trial court’s decision to grant the defendants’ motion,
the California Court of Appeals determined that the communications and statements at
issue concerned issues of public interest. Id. at 478. Specifically, it noted that “public
interest” had been broadly construed to include “private conduct that impacts a broad
segment of society and/or that affects a community in a manner similar to that of a
governmental entity.” Id. In light of this, it concluded that the defendants’ statements
“pertained to issues of public interest within the Ocean Hills community” and that,
specifically, these statements “concerned the very manner in which this group of more than
3,000 individuals would be governed – an inherently political question of vital importance
to each individual and to the community as a whole.” Id. at 479. Ultimately, “[a]lthough
the allegedly defamatory statements were made in connection with the management of a
private homeowners association, they concerned issues of critical importance to a large
segment of our local population.” Id. Accordingly, it appears that neighborhoods are often
considered to constitute communities and implicate matters of “public interest” or “public
concern” in the context of anti-SLAPP litigation.

        In light of the foregoing case law concerning the notion of “community well-being,”
as well as the Black’s Law Dictionary definition of “community,” we conclude that
Defendant’s statements concern an issue that is related to “community well-being” as
contemplated by our statutory framework. Defendant’s statements clearly implicate certain
concerns and ongoing conditions and issues occurring in the community and, regardless of
the trial court’s finding concerning a “good” in the marketplace, we conclude that it did
not err in applying the TPPA to the present case.

                                           -6-
             Whether the Trial Court Erred in Considering Certain Evidence

       We next address Plaintiff’s evidentiary objections concerning certain exhibits
considered and relied upon by the trial court when granting Defendant relief. Plaintiff
maintains that the trial court’s consideration of these exhibits violated the Tennessee Rules
of Evidence. Plaintiff’s objections are of particular significance as they relate to the
determination of whether or not he should be considered a limited-purpose public figure
within the meaning of defamation law insofar as the trial court relied upon the complained-
of exhibits in reference to that question.

        “When considering a petition filed under the TPPA, the court may consider
‘supporting and opposing sworn affidavits stating admissible evidence upon which the
liability or defense is based and on other admissible evidence presented by the parties.’”
Nandigam Neurology, PLC v. Beavers, 639 S.W.3d 651, 660 (Tenn. Ct. App. 2021)
(quoting Tenn. Code Ann. § 20-17-105(d)). “Issues regarding admission of evidence . . .
are reviewed under an abuse of discretion standard.” Watson v. Watson, 196 S.W.3d 695,
702 (Tenn. Ct. App. 2005) (citing Dickey v. McCord, 63 S.W.3d 714, 723 (Tenn. Ct. App.
2001)). Under this standard, we will uphold a trial court’s ruling “so long as reasonable
minds can disagree as to [the] propriety of the decision made.” Eldridge v. Eldridge, 42
S.W.3d 82, 85 (Tenn. 2001) (quoting State v. Scott, 33 S.W.3d 746, 752 (Tenn. 2000);
State v. Gilliland, 22 S.W.3d 266, 273 (Tenn. 2000)). “A trial court abuses its discretion
only when it ‘applie[s] an incorrect legal standard, or reache[s] a decision which is against
logic or reasoning that cause[s] an injustice to the party complaining.’” Id. (quoting State
v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)). The abuse of discretion standard does not
allow this Court to “substitute its judgment for that of the trial court.” Id. (citing Myint v.
Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998)).

       Broadly speaking, Plaintiff’s evidentiary arguments are two-fold. First, he
maintains that the trial court improperly admitted exhibits in violation of Rule 901 of the
Tennessee Rules of Evidence. Rule 901 provides that “[t]he requirement of authentication
or identification as a condition precedent to admissibility is satisfied by evidence sufficient
to the court to support a finding by the trier of fact that the matter in question is what its
proponent claims.” Tenn. R. Evid. 901. Second, Plaintiff maintains that certain exhibits
were admitted despite being impermissible hearsay pursuant to Rule 803 of the Tennessee
Rules of Evidence. As to both of these contentions, Plaintiff cites to numerous exhibits in
his brief; however, in the interest of efficiency, we will address the propriety only of the
exhibits actually relied upon by the trial court in its order granting the Defendant relief.

                                       Exhibits 2 & 4

      Exhibit 2 consists of a purported copy of Durham Farms’ bylaws, and Exhibit 4 is
a purported copy of a 2019 Tennessee Corporation Annual Report Form. In its
memorandum and order, the trial court relied on these documents to find that Plaintiff was
                                          -7-
indeed both the registered agent and president of Durham Farms’ HOA. As it pertains to
Exhibit 4, which Plaintiff argues could be self-authenticating, Plaintiff notes that the
particular copy filed by Defendant was not certified in accordance with Rule 902(4) of the
Tennessee Rules of Evidence. Plaintiff also notes that there was no testimony as to its
authenticity. As such, Plaintiff argues that this exhibit is inadmissible under the Rules of
Evidence. Plaintiff makes a similar argument as to Exhibit 2—that it was inadmissible due
to lack of authentication. Plaintiff also offers an argument that Exhibit 2 contains
inadmissible hearsay.

        Upon reviewing each of these exhibits, we agree with Plaintiff’s contentions in that
neither of these exhibits were properly authenticated pursuant to the Rules of Evidence.
Specifically, we note the lack of testimony from an appropriate party who could testify that
these exhibits are what they purport to be. Moreover, we find no support for the notion
that either of these documents are self-authenticating, nor does Defendant proffer a
substantive argument for such a contention. Nevertheless, although we conclude that these
exhibits were not properly authenticated and thus, inadmissible, we note that Plaintiff’s
declaration submitted to the trial court admits the same set of particular facts for which the
trial court was relying on these exhibits. In light of this, any error by the trial court in
considering these exhibits is rendered harmless and of no ultimate consequence, as the
information relied upon by the trial court through these exhibits was established through
separate evidence tendered by Plaintiff himself.3

                                             Exhibits 6 and 10

        Exhibit 6 is a Tennessean article dated July 28, 2014, and Exhibit 10 consists of a
Tennessean article dated July 15, 2020. The trial court relied on these exhibits to support
its finding that Plaintiff “commented on the master plan for Durham Farms to a regional-
daily newspaper for an article.” Plaintiff argues that these newspaper articles contain
inadmissible hearsay and were improperly considered. As will be explained in further
detail below, we agree with Plaintiff’s contentions as to these exhibits.

       It is a well-settled principle that newspaper articles are not admissible evidence
under the hearsay rule. See State v. Henretta, 325 S.W.3d 112, 144 (Tenn. 2010); see also
State v. Martin, No. 0201-9512-CC-00389, 1997 WL 471158, at *6 (Tenn. Crim. App.
Aug. 18, 1997) (“[T]he content of newspaper articles is hearsay that does not fall within an
exception to the hearsay rule.”). Defendant’s position here, however, is that the trial court
was not relying on the newspaper articles for hearsay purposes, i.e., the truth of the matter
asserted, but rather, for the simple proposition that Plaintiff did in fact speak to the media


        3
          This absence of any ultimate harm is true with respect to any arguable hearsay concern about
Exhibit 2 as well, given, as we noted, that Plaintiff attested to the same information for which the trial court
had relied upon Exhibit 2.
                                                     -8-
about the development of Durham Farms, as noted by the trial court in its order.4 We
disagree with Defendant’s position that the trial court’s reliance on these articles for such
purposes does not implicate hearsay. Further, as discussed below, we disagree with
Defendant that the articles at issue are admissible because they contain purported
statements that are attributable to Plaintiff.

        In determining the propriety of the trial court’s consideration of these articles, we
review Rule 805, which provides that “[h]earsay within hearsay is not excluded under the
hearsay rule if each part of the combined statements conforms with an exception to the
hearsay rule provided in these rules or otherwise by law.” Tenn. R. Evid. 805 (emphasis
added). We note that newspapers may typically indicate two layers of hearsay, one being
the statements of the individual being interviewed by the newspaper, with the second being
that of the newspaper article itself—i.e., the statements of its author. See generally Larez
v. City of Los Angeles, 946 F.2d 630, 642-44 (9th Cir. 1991) (discussing the applicability
of hearsay rules to a newspaper article). Accordingly, even if we were to assume that
Plaintiff’s statements in either of the articles were not being offered for the truth of the
matter asserted, and thus not hearsay, or that they constituted an exception to hearsay as an
admission by a party-opponent pursuant to Rule 803(1.2) of the Tennessee Rules of
Evidence, as argued by Defendant in her brief, these assumptions do not address the second
level of hearsay present—the newspaper articles themselves. We find no hearsay exception
for a newspaper article in the Rules of Evidence, nor does Defendant cite to one in her
appellate argument. Indeed, as noted earlier, “the content of newspaper articles is hearsay
that does not fall within an exception to the hearsay rule.” Martin, 1997 WL 471158, at *6.
As aptly stated by Plaintiff in his brief, the newspaper articles at issue here were essentially
“written by an absent witness, and the statements [contained therein] reflect the author’s
out-of-court account.” Accordingly, we conclude that the newspaper articles on their own
constituted hearsay, and we find no exception available to support their admission or
consideration in reference to the content therein. Thus, we conclude the trial court
committed error in relying on these exhibits to support its finding that Plaintiff “commented
on the master plan for Durham Farms to a regional-daily newspaper for an article.”

                                         Exhibits 7, 8, and 11

       Exhibits 7, 8, and 11 all consist of purported copies of meeting minutes from various
commission meetings and homeowners’ association meetings. Based on the trial court’s
order, it appears it relied on these exhibits for the proposition that Plaintiff had publicly
spoken about the development of Durham Farms at these meetings. Plaintiff argues that
these exhibits are inadmissible due to a lack of authentication. Defendant, on the other
hand, maintains that the copies of these minutes are authenticated under Rules 901(7) and

        4
          Defendant also set forth an argument that the trial court relied on the newspaper articles to show
that Defendant had access to the media. However, we find this argument to be without merit for the same
reasons set out in this section.
                                                   -9-
902(5) of the Tennessee Rules of Evidence. Respectfully, we find Defendant’s argument
in this regard to be a misinterpretation of the Rules of Evidence.

        Rule 901 stands for the proposition that the evidence authentication requirement is
“satisfied by evidence sufficient to the court to support a finding by the trier of fact that the
matter in question is what its proponent claims.” Tenn. R. Evid. 901. Specifically, as it
relates to public records or reports, the rule provides that authentication or identification
may be established by “[e]vidence that a writing authorized by law to be recorded or filed
and in fact recorded or filed in a public office (or a purported public record, report,
statement, or data compilation in any form) is from the public office where items of this
nature are kept.” Tenn. R. Evid. 901(7). Rule 902, on the other hand, involves self-
authenticating documents. Of particular concern to Defendant’s argument pertaining to
some exhibits is Rule 902(5), which provides that “[b]ooks, pamphlets, or other
publications purporting to be issued by public authority” are self-authenticating and do not
require extrinsic evidence of authenticity. Tenn. R. Evid. 902(5). Insofar as it pertains to
Exhibit 8, the HOA meeting minutes, we are of the opinion that there is no basis upon
which to conclude the document is authentic. First, we find no evidence to support the
notion that Exhibit 8 is self-authenticating. Specifically, we find no support in the rule, nor
has Defendant cited to any case law or other supporting material, providing that HOA
meeting minutes are “publications purporting to be issued by public authority” within the
meaning of Rule 902(5). Tenn. R. Evid. 902(5). Indeed, independent of other potential
issues, we note that the HOA at issue here is a private entity. Moreover, there does not
appear to have been any attempt to authenticate the document, a problem that plagues
Defendant’s exhibits generally, as discussed infra.

        As it pertains to the purported meeting minutes of the Hendersonville Regional
Planning Commission, Exhibits 7 and 11, we also find that these are neither authenticated
under Rule 901(7), nor are they self-authenticating under Rule 902(5). First, although
Defendant invokes Rule 901(7) in support of her contention that these exhibits were
authenticated, her argument is conclusory and generically predicated upon the notion that
these exhibits are purportedly public records. The problem with her argument, specifically
as it relates to her reliance on Rule 901(7), is that her position is not supported by any
evidence as required for that rule. Indeed, the record before us provides, as it concerns
these exhibits, no “[e]vidence that a writing authorized by law to be recorded or filed and
in fact recorded or filed in a public office . . . is from the public office where items of this
nature are kept.” Tenn. R. Evid. 901(7) (emphasis added). Because Defendant has
proffered no evidence as required by Rule 901(7), we find her claim that Exhibits 7 and 11
are authenticated pursuant to this Rule to be without merit. As alluded to earlier, we will
more broadly discuss Defendant’s general failure to authenticate documents infra.

       We also conclude that neither Exhibit 7 nor Exhibit 11 are self-authenticating
pursuant to Rule 902(5). As noted previously, Rule 902(5) concerns documents that are
“official publications,” which includes “[b]ooks, pamphlets, or other publications
                                        - 10 -
purporting to be issued by public authority.” Tenn. R. Evid. 902(5). We find no indication
here that these meeting minutes from the Hendersonville Regional Planning Commission
in Exhibits 7 and 11 constitute books or pamphlets within the meaning of the rule, nor has
Defendant proffered any argument to this effect. However, the question as to whether these
meeting minutes constitute “other publications purporting to be issued by public authority”
requires further analysis. There is no question that the Hendersonville Regional Planning
Commission, as part of a city government, constitutes a form of “public authority.”
Whether minutes such as these constitute a “publication” is potentially a more complex
issue, although ultimately not on the record in this case, as discussed below.

        These exhibits do not indicate on their face that the minutes were published in the
traditional sense; they merely reflect a purported memorialization of certain governmental
affairs but without any accompanying indicia that this memorialization was actually
produced in copies for distribution. Such a concern is not without consequence, given,
again, that Rule 902(5) deals with “publications.” As one commentator has discussed when
engaging with Federal Rule of Evidence 902(5), which is nearly identical5 to Tennessee
Rule of Evidence 902(5),

        [t]he scope of Rule 902(5) broadly extends to books, pamphlets, and all other
        publications purporting to be issued by a public authority. While the
        provision does not define “publication,” there is no reason to assume that the
        drafters had anything other than the commonly employed meaning in mind:
        a writing produced in multiple copies for distribution to persons beyond those
        involved in the creation of the writing. Thus, official publications may be
        distinguished from the subjects covered by the preceding subdivisions of
        Rule 902, public records and public documents, in that these items usually
        are prepared not for distribution but, instead, for filing or recording in a
        public office.

31 Charles Alan Wright & Victor James Gold, Federal Practice and Procedure § 7139 (2d
ed.) (internal footnote omitted). Although the documents themselves do not contain any
indicia that they were copied and prepared for a distribution in the same way that a given
governmental study or manual likely would, see id. (noting that Federal Rule of Evidence
902(5) has been applied to, among other items, governmental studies and manuals), we are
not oblivious to the role that the internet now plays in all areas of life. In this vein, we
acknowledge that existing case law on the federal analog to Rule 902(5) often extends the
notion of a “publication” to the posting of certain documents on government websites. See,
e.g., Rote v. Zel Custom Mfg., LLC, 383 F. Supp.3d 779, 785 (S.D. Ohio 2019) (“Official
publications electronically from a government website should be accepted by the court as
self-authenticating.”). But see Hansen v. PT Bank Negara Indonesia (Persero), 706 F.3d

        5
          Federal Rule of Evidence 902(5) provides for self-authentication of “[a] book, pamphlet, or other
publication purporting to be issued by a public authority.” Fed. R. Evid. 902(5).
                                                  - 11 -
1244, 1249-50 (10th Cir. 2013) (providing that a website of a foreign bank, established
under foreign laws and majority-owned by a foreign government, could not be self-
authenticating under Rule 902(5) since the website was not a “book, pamphlet, or other
publication purporting to be issued by a public authority,” and the website did not have a
“sufficient indicia of reliability” to justify self-authentication). Although an argument
could therefore be made that Exhibits 7 and 11 should be considered publications if posted
by the government on its website and thus self-authenticating pursuant to Rule 902(5), this
factual predicate is not implicated on the record before us. Indeed, the record lacks any
indication making such a connection, or that the minutes were published in any sense.
Accordingly, we do not find Exhibits 7 and 11 to be self-authenticating under Rule 902(5).6

       In addition to the above analysis concerning authentication, we find our conclusion
regarding the authenticity, or lack thereof, of Defendant’s exhibits to be further bolstered
by certain statements made by Defendant’s counsel, as well as by the trial court in its order.
First, we note that, at the hearing on Defendant’s TPPA petition, her counsel made the
following statement to the court:

        [T]his is a preliminary petition. It’s a preliminary motion. I don’t think there
        really would be any question that, would the case proceed, that these would
        all be authenticated and admitted later. We haven’t had the benefit of
        discovery, so that’s part of the reason why there’s not been any attempt to
        authenticate most of them.

As an initial matter, in light of the foregoing statement, we again note that the TPPA clearly
provides that, in consideration of a TPPA petition, the trial court is to rely upon
“admissible” evidence. See Tenn. Code Ann. § 20-17-105(d) (“When considering a petition
filed under the TPPA, the court may consider ‘supporting and opposing sworn affidavits
stating admissible evidence upon which the liability or defense is based and on other
admissible evidence presented by the parties.’”). Thus, the statements made to the trial
court above clearly contravene the plain requirements set forth by the TPPA, and the
assertion that the exhibits would be “authenticated and admitted later” is misguided in the
context of the relevant statutory framework. Moreover, it is clear from the statement that
these exhibits “would all be authenticated and admitted later” that, at that point in time, per
counsel’s own admission, the exhibits were in fact not authenticated. Such conclusion is
further supported by the trial court’s order wherein, in a footnote, it notes that “at this stage
of the proceedings, the parties have not had the benefit of discovery in order to authenticate
these documents.[7] This Court will determine what weight, if any, it is appropriate to

        6
          No argument has been offered that the exhibits are self-authenticating under Tennessee Rule of
Evidence 902(4), which applies to certified copies of public records. In any event, we note that these
exhibits contain no certification by a custodian or other authorized person within the meaning of Rule
902(4).
        7
          Discovery is not prohibited if needed for a purpose relevant to the proceedings under the statutory
scheme. See Tenn. Code Ann. § 20-17-104(d) (noting that although discovery is generally stayed, “[t]he
                                                   - 12 -
afford each of [Defendant’s] unauthenticated exhibits at this stage.” (emphasis added).

       Strictly speaking, therefore, the terms of the court’s order do not appear to regard
the complained-of exhibits as definitively authenticated; however, the trial court apparently
believed this to be of no consequence, notwithstanding the direction under the TPPA that
“admissible evidence” be considered. See Tenn. Code Ann. § 20-17-105(d). In light of the
plain language of the statute at issue here, we find the trial court’s approach to be in error
and in contravention of the requirements of the TPPA. See Tenn. Code Ann. § 20-17-105(d)
(“The court may base its decision on supporting and opposing sworn affidavits stating
admissible evidence upon which the liability or defense is based and on other admissible
evidence presented by the parties.”).

                    The Impact of the Above-Discussed Evidentiary Errors

       In the above discussion, we have noted our agreement with Plaintiff that many of
the exhibits relied upon by the trial court were not admissible and that the trial court
therefore erred in considering them when making a disposition on Defendant’s petition.
As such, when analyzing the propriety of the trial court’s determination that Plaintiff is a
limited-purpose public figure, we will omit consideration of those particular exhibits. The
determination of whether Plaintiff is a limited-purpose public figure is significant to the
question of what standard governs his case, as noted previously. See Hibdon, 195 S.W.3d
at 58.

        In determining whether Plaintiff may be considered a limited-purpose public figure,
pursuant to our case law, the trial court must determine that there was in fact a public
controversy and that Plaintiff injected himself into the controversy by his own voluntary
action. See Trigg v. The Elk Valley Times, 720 S.W.2d 69, 72 (Tenn. Ct. App. 1986) (“[A]n
individual voluntarily injects himself or is drawn into a particular public controversy and
thereby becomes a public figure for a limited range of issues.”) (quoting Gertz, 418 U.S.
at 351); see also Dobbs, The Law of Torts, § 418, at 1175 (2001). In determining whether
Plaintiff voluntarily injected himself into a pre-existing controversy, courts look at “the
nature and extent of the individual’s participation in that controversy.” Hibdon, 195 S.W.3d
at 59 (quoting Cloyd v. Press, Inc., 629 S.W.2d 24, 25-26 (Tenn. Ct. App. 1981)). In
analyzing an individual’s participation, there are multiple factors that may be relied upon,
including “the extent to which the participation in the controversy is voluntary, the extent
to which there is access to channels of effective communication [in] order to counteract
false statements, and the prominence of the role played in the public controversy.” Id. In
reference to these concerns, the trial court made various findings in its order relying upon
the aforementioned exhibits. Of particular relevance to our review, the trial court relied
upon Exhibits 6, 7, 8, 10, and 11 for its finding that Plaintiff


court may allow specified and limited discovery relevant to the petition upon a showing of good cause”).
                                                 - 13 -
         commented on the master plan for Durham Farms to a regional-daily newspaper for
        an article published July 28, 2014; spoke about the development of Durham Farms
        at a June 2, 2015 meeting of the Hendersonville Regional Planning Commission;
        spoke about the development of Durham Farms at an April 3, 2016 meeting of the
        Drakes Pointe homeowners’ association; spoke about the development of Durham
        Farms at an April 2, 2019 meeting of the Hendersonville Regional Planning
        Commission; and commented on the development of Durham Farms to a regional-
        daily newspaper for an article published July 15, 2020.

In light of these findings, the trial court determined that Plaintiff “intentionally and
voluntarily engaged with both the public and the media concerning the development of
Durham Farms,” and thus, the trial court concluded that “[Plaintiff] is in fact a limited-
purpose public figure in the context of this dispute.” Moreover, the trial court also
determined that Plaintiff “voluntarily placed himself into a position of prominence with
respect to the limited issue of the development of Durham Farms.”8

        However, as we have made clear earlier in this Opinion, the exhibits upon which
the trial court relied upon in making these findings, and later, its ultimate conclusion as to
Plaintiff’s status as a limited-purpose public figure, were ultimately inadmissible and,
therefore, not eligible to be considered per the clear language of the TPPA. Moreover,
given the inadmissibility of the relied-upon exhibits, it is unclear what foundation existed
for the trial court to conclude that Plaintiff had voluntarily injected himself into the
controversy, including any evidence that he had voluntarily participated in the controversy,
the extent to which Plaintiff had access to channels of effective communication, and finally,
the prominence of the role Plaintiff allegedly played in the alleged public controversy.9
Defendant’s arguments and the trial court’s conclusions have been entirely predicated upon
evidence that should not have been considered. As such, we reverse the trial court’s
determination that Plaintiff is a limited-purpose public figure.

                          Whether Plaintiff Made a Prima Facie Case

       Having determined that Plaintiff is not a limited-purpose public figure for purposes
of his defamation and false light claims, we next address the propriety of the trial court’s
conclusion concerning whether Plaintiff made a prima facie case of each of his claims. “If
the party petitioning for dismissal [under the TPPA] makes a ‘prima face case that [the]
legal action against the petitioning party is based on, relates to, or is in response to that

        8
            The trial court also made a finding concerning Plaintiff’s status as the registered agent and
president of the Durham Farms Master Owners Association, Inc., by relying on an inadmissible exhibit.
However, because the information contained in the exhibit was appropriately available elsewhere in the
record, we take no issue with this finding for the purposes of this portion of our analysis.
         9
           There does appear to be some dispute as to whether this public controversy was pre-existing for
the purposes of Plaintiff’s status. However, based on our disposition contained herein, we need not reach
this issue.
                                                 - 14 -
party’s exercise of the right to free speech, right to petition, or right of association[,]’ the
court ‘shall dismiss the legal action unless the responding party establishes a prima facie
case for each element of the claim in the legal action.’” Nandigam, 639 S.W.3d at 659-60
(quoting Tenn. Code Ann. § 20-17-105(a),(b)).

                                         Defamation

       In order to establish a prima facie case of defamation, the plaintiff must show that:
(1) a party published a statement; (2) with knowledge that the statement was false and
defaming to the other; or (3) with reckless disregard for the truth of the statement or with
negligence in failing to ascertain the truth of the statement. Sullivan v. Baptist Mem’l Hosp.,
995 S.W.2d 569, 571 (Tenn. 1999). In matters concerning defamation claims asserted by
private individuals, Tennessee has previously adopted negligence as the standard. West, 53
S.W.3d at 647-48 (citing Memphis Publ’g Co. v. Nichols, 569 S.W.2d 412 (Tenn. 1978)).
Accordingly, in light of our foregoing analysis, the requisite standard on which Plaintiff
must present his prima facie case for his defamation claim is one of negligence.

        Here, the trial court determined that Defendant indeed published a statement that
was defamatory to Plaintiff. “‘Publication’ is a term of art meaning the communication of
defamatory matter to a third person.” Sullivan, 995 S.W.2d at 571-72 (citing Quality Auto
Parts Co. v. Bluff City Buick Co., 876 S.W.2d 818, 821 (Tenn. 1994)). Here, the record is
clear in that it contains evidence that Defendant published her statement by way of posting
the review at issue online. Thus, the first element of Plaintiff’s claim is satisfied. “A
statement is defamatory if it ‘constitute[s] a serious threat to the plaintiff’s reputation.’”
Finney v. Jefferson, No. M2019-00326-COA-R3-CV, 2020 WL 5666698, at * 3 (Tenn. Ct.
App. Sept. 23, 2020) (quoting Revis v. McClean, 31 S.W.3d 250, 253 (Tenn. Ct. App.
2000)). Moreover, “[t]he statement ‘must reasonably be construable as holding the
plaintiff up to public hatred, contempt or ridicule.’” Id. (quoting Revis, 31 S.W.3d at 253).
“In determining ‘whether a statement is capable of being defamatory, it must be judged
within the context it was made.’” Id. (quoting Grant v. Commercial Appeal, No. W2015-
00208-COA-R3-CV, 2015 WL 5772524, at *10 (Tenn. Ct. App. Sept. 18, 2015)). Here,
the trial court determined that Defendant’s statement, “[Plaintiff], especially, uses
misleading tactics to lure in home buyers only to deceive them,” was “capable of conveying
a defamatory meaning.” In support of this, the trial court noted that, over recent decades,
Plaintiff had “worked hard to build a reputation as an honest person within his field of
work” and that, in his line of work, “it is imperative that people with whom he is dealing
know he is telling the truth.” Moreover, the trial court found that Defendant’s statement
constituted more than a “mere annoyance,” but rather constituted a “serious threat to
[Plaintiff’s] reputation” that had the potential to lower his “estimation in the community or
even deter third persons from associating or doing business with him.” Although
Defendant argues in her brief that the trial court erred in finding her statement to be
defamatory, she failed to raise this as a separate specific issue and, therefore, we conclude
that she has waived its consideration.
                                             - 15 -
       The final essential element of Plaintiff’s defamation claim centers on the applicable
standard of fault. As noted earlier, the appropriate standard for Plaintiff’s defamation claim
here is one of negligence, not actual malice. Accordingly, Plaintiff must show that
Defendant acted with negligence in failing to ascertain the truth of the statement. In
analyzing this element, we note Defendant’s own deposition testimony, which was
submitted by Plaintiff in opposition to Defendant’s petition to dismiss, wherein it is clear
that Defendant was largely unaware of the extent of Plaintiff’s involvement in Durham
Farms, specifically the rental program. Moreover, the deposition indicates that Defendant
did not attempt to verify any such involvement outside of apparently looking at Plaintiff’s
LinkedIn page. In light of this, we conclude that there was sufficient evidence for the trial
court to conclude that Plaintiff established a prima facie case that Defendant acted with
negligence in this matter.

                                             False Light

      In West v. Media General Convergence, Inc., 53 S.W.3d 640, 645 (Tenn. 2001), the
Tennessee Supreme Court recognized the tort of false light invasion of privacy as:

        One who gives publicity to a matter concerning another that places the other
        before the public in a false light is subject to liability to the other for invasion
        of his privacy, if
    (a) The false light in which the other was placed would be highly offensive to a
        reasonable person, and
    (b) The actor had knowledge of or acted in reckless disregard as to the falsity of
        the publicized matter and the false light in which the other would be placed.

Id. (quoting Restatement (Second) of Torts § 652E (1977)). However, in a departure from
the Restatement, the West Court stated that “actual malice is the appropriate standard for
false light claims when the plaintiff is a public official or public figure, or when the claim
is asserted by a private individual about a matter of public concern.”10 Id. at 647. In
accordance with our earlier discussion, we find that, despite our previous determination
that Plaintiff does not constitute a public figure based on the record, this case does involve
a matter of public concern. Similar to our discussion regarding a “matter of public concern”
under the TPPA, we note that matters of public concern are “of political, social, or other
concern to the community.” Lewis, 238 S.W.3d at 297 (quoting Connick v. Myers, 461 U.S.
138, 146 (1983)). Here, the statement at issue concerned a large residential community
and purported changes and miscommunications that were occurring. We find that these
statements are such that they are of a concern to a larger community and thus constitute a
matter of public concern. Accordingly, because we find that a matter of public concern is
implicated here, the actual malice standard applies to Plaintiff’s false light claim.

        10
           The West Court declined to adopt the actual malice standard for false light claims brought by
private plaintiffs about matters of private concern. West, 53 S.W.3d at 647.
                                                - 16 -
Therefore, in order for Plaintiff to show a prima facie case for his false light claim, he must
show that the false light in which he was placed would be highly offensive to a reasonable
person and that Defendant had knowledge of or acted with reckless disregard as to the
falsity in which her statements placed Plaintiff.

       First, the element of “placed” denotes some form of publicity in which Defendant
has placed Plaintiff. In terms of a false light claim, publicity

        “means that the matter is made public, by communicating it to the public at large,
       or to so many persons that the matter must be regarded as substantially certain to
       become one of public knowledge. The difference is not one of the means of
       communication . . . [i]t is one of a communication that reaches, or is sure to reach,
       the public.” Brown v. Christian Bros. Univ., 428 S.W.3d 38, 53 (Tenn. Ct. App.
       2013) (quoting Secured Fin. Solutions, LLC v. Winer, No. M2009-00885-COA-R3-
       CV, 2010 WL 334644, at *4 (Tenn. Ct. App. Jan. 28, 2010)).

Considering the above understandings within the context of the record in this case, it is
clear that there existed sufficient evidence to establish a prima face case regarding the
element of publicity in this case. There is evidence, for instance, that Defendant published
her statements online wherein they would reach the public. As such, this element is
satisfied.

        Plaintiff must next show that Defendant’s statement placed him in a false light
highly offensive to a reasonable person. It is important to note that the veracity of facts at
issue in a false light claim is not an absolute defense. West, 53 S.W.3d at 645 n.5. Rather,
“[t]he question is whether [the defendant] made discrete presentations of information in a
fashion which rendered the publication susceptible to inferences casting [the plaintiff] in a
false light.” Id. Here, Defendant’s statement clearly states and suggests that Plaintiff uses
misleading tactics with regard to buyers for Durham Farms. In his own declaration,
Plaintiff notes that the statement falsely accused him of using misleading tactics and
“engaging in deceptive and dishonest conduct” which he found especially harmful in light
of his contention that he was against the rental addition to Durham Farms. In light of the
standard set forth above, we find that Defendant’s conclusory statements and accusations
against Plaintiff in her review that were published to a wide audience were “susceptible to
inferences” that cast Plaintiff in a false light. Defendant’s review clearly places Plaintiff
in a light that denotes him as a deceptive man who uses misleading tactics with regard to
potential buyers. We conclude that this would be highly offensive to a reasonable person.

       Finally, Plaintiff must show that Defendant acted with actual malice in placing
Plaintiff in a false light, specifically that she acted with actual knowledge or reckless
disregard as to the falsity of the publicized matter and the false light in which the Plaintiff
was placed. Flatt v. Tenn. Secondary Sch. Athletic Ass’n, No. M2001-01817-COA-R3-CV,
2003 WL 61251, at *3 (Tenn. Ct. App. Jan. 9, 2003); Lewis, 238 S.W.3d at 303. Here, we
                                             - 17 -
find no evidence in this record to support a finding that Defendant acted with actual
knowledge. In fact, to the contrary, Defendant made several statements in her deposition
testimony indicating that she believed that Plaintiff was involved in the decision-making
process at Durham Farms and handled the strategy and development. Moreover, Defendant
testified that Plaintiff had been the “face of Freehold” and was “the one who has led our
[HOA] meetings, who has challenged the residents, [and] who has delivered all the changes
to us.” Defendant also stated that Plaintiff was the “single point of contact for Freehold”
for the residents and had been involved in the proposal to add the rental units to Durham
Farms. Based on the foregoing, there does not appear to be sufficient evidence in the record
that Defendant made her statements with actual knowledge of the falsity of the publicized
matter and the false light in which the Plaintiff would be placed. Although we note that
there is not sufficient evidence in the record to support a finding of actual knowledge,
Plaintiff may make a prima facie case of false light by instead showing the Defendant made
her statements with reckless disregard. Having reviewed the record on this issue, we find
that there is not sufficient evidence to establish a prima facie case that Defendant acted
with reckless disregard. As we stated previously, based on her own testimony, Defendant
genuinely believed the veracity of her statements concerning Plaintiff’s purported
involvement with Durham Farm’s development and the rental units. We find no indication
in the record that Defendant ever entertained serious doubts as to the veracity of her
statements, something that is relevant to determining whether she acted with reckless
disregard. See Winslow v. Saltsman, No. M2014-00574-COA-R3-CV, 2015 WL 6330403,
at *5-7 (Tenn. Ct. App. Oct. 21, 2015). Accordingly, in light of the foregoing, we conclude
that there was not sufficient evidence in the record to show that Plaintiff established a prima
facie case for false light against Defendant.

                                           CONCLUSION

      Based on the foregoing, we affirm in part and reverse in part the trial court’s grant
of Defendant’s TPPA petition for dismissal of Plaintiff’s case against her.



                                                       s/ Arnold B. Goldin
                                                     ARNOLD B. GOLDIN, JUDGE




                                            - 18 -